UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 02-2022



TYRONE SIMS,

                                              Plaintiff - Appellant,

          versus


ALBEMARLE CORPORATION,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Orangeburg. Cameron M. Currie, District Judge.
(CA-01-317-5-22BD)


Submitted:   March 18, 2003                 Decided:   April 1, 2003


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Donald Gist, THE GIST LAW FIRM, Columbia, South Carolina, for
Appellant. Eric C. Schweitzer, Catherine B. Templeton, OGLETREE,
DEAKINS, NASH, SMOAK & STEWART, P.C., Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Tyrone   Sims   appeals   the   district   court’s    order     awarding

summary   judgment    to   his   former    employer       on   his    racial

discrimination claim under Title VII of the Civil Rights Act of

1964, 42 U.S.C. §§ 2000e to 2000e-17 (2000).       We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.         See Sims v. Albemarle

Corp., No. CA-01-317-5-22BD (D.S.C. Aug. 6, 2002).             We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                     AFFIRMED




                                     2